            Case 3:21-cv-00417-VAB Document 23 Filed 04/01/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT
                               DIVISION OF HARTFORD

 ASHFIELD HEALTH LLC,                            )   Case No. 21-cv-004170-VAB
                                                 )
        Plaintiff,                               )
                                                 )
                 v.                              )
                                                 )
 MATTHEW JACOBSON,                               )   Dated: April 1, 2021
                                                 )
        Defendant.                               )
                                                 )

               SO ORDERED SCHEDULING ORDER FOR
    =8-5;@522 -?425180 41-8@4 88/R? 191>31;/D 9<@5<; 2<>
ORDER SEEKING TEMPORARY RESTRAINTS AND PRELIMINARY INJUNCTION

       FfcdfR_e e` eYZd 9`fceod CRcTY -*& ,*,+ EcUVc O;`T( ,*P& T`f_dV] ^Ve R_U T`_WVccVU

concerning an expedited discovery and hearing schedule in this matter at 11:30 A.M. on March

31, 2021. During the conference, counsel developed the following expedited discovery schedule

in support of, and in defense of, F]RZ_eZWW 7dYWZV]U ?VR]eY BB9od $m7dYWZV]Un% <^VcXV_Tj C`eZ`_

for Order Seeking Temporary Restraints and Preliminary Injunction [Doc. 3] as against Matthew

ART`Sd`_ $mART`Sd`_n%.

       Counsel agreed to the following schedule:

       1.       On or before April 1, 2021 at 5:00pm, Jacobson shall provide Ashfield an affidavit

or declaration pursuant to 28 U.S.C. § 1746 confirming that he has not commenced his employment

or any other affiliation with HV]Z`d CVUZTR] 9`^^f_ZTReZ`_d BZ^ZeVU $m?V]Z`dn%(

                a.     =`c afca`dVd `W T]RcZej& ?V]Z`d dYR]] Z_T]fUV R]] `W ?V]Z`do dfSdZUZRcZVd&

       affiliates, successors, companies under its control, or any entity that has been organized

       and/or is controlled by Helios, whether in the United States or any other country.




                                                1
            Case 3:21-cv-00417-VAB Document 23 Filed 04/01/21 Page 2 of 7




                b.    Such affidavit shall include an affirmative representation that Jacobson has

       not, as of the date of the affidavit, received any compensation, in any form, from Helios,

       nor has he provided any services or property of any kind to Helios for which he would be

       entitled or expects future remuneration.

                c.    Jacobson shall provide additional affidavits setting forth the same

       representations as set forth above in 1(a) and (b) on each of the following dates, if such

       information remains correct: April 8, 2021 by 5:00pm; April 15, 2021 by 5:00m; April 23,

       2021 at 5:00pm; and April 28, 2021 at 5pm.

                d.    The affidavits described herein will be provided without further demand.

       2.       Counsel for Jacobson has previously provided counsel for Ashfield with an

External Hard Drive and written permission to view only the file names on the External Hard

Drive. Ashfield has conducted a forensic analysis of said External Hard Drive, and counsel for

Jacobson has not yet been given permission to counsel for Ashfield to review the files contained

thereon.

                a.    Counsel for Jacobson shall provide counsel for Ashfield with a written

       communication identifying or describing the files on the External Hard Drive that Jacobson

       transferred or downloaded from Ashfieldod dVcgVc `c `eYVc 7dYWZV]U cVd`fcTVd by 5:00pm

       on April 1, 2021 such that Ashfield is able to review the files and documents that Jacobson

       U`h_]`RUVU Wc`^ 7dYWZV]Uod dVcgVcd R_U `eYVc 7dYWZV]U sources.

                b.    Jacobson represents that he did not alter or destroy any content on the

       External Hard Drive or any of the files that it contains prior to providing it to Ashfield,

       except for segregating what he believed to be Ashfield files into a file folder.




                                                  2
             Case 3:21-cv-00417-VAB Document 23 Filed 04/01/21 Page 3 of 7




                 c.      Ashfield agrees not to alter or destroy the External Hard Drive or any of the

        files that it contains.

                 d.      To the extent any of the agreed-upon documents, files, or contents are

        password-protected, Jacobson shall provide such passwords to the best of his knowledge

        and information.

                 e.      To the extent there is a dispute as to whether Ashfield may review a specific

        file, the parties will seek to confer about any dispute on this topic no later than 5:00 pm on

        April 5, 2021 in order to mutually resolve any dispute.

                 f.      The parties will use best efforts to resolve any such issues, and if the parties

        are unable to resolve the dispute, either party may raise the issue for resolution by the Court

        in conformance with Federal Rule of Civil Procedure 37(a)(2) and Local Civil Rue 37(a)(2)

        not later than 5:00pm on April 6, 2021.

        3.       @_ RUUZeZ`_ e` ART`Sd`_od transfer and download of information onto the External

Hard Drive, Ashfield alleges based upon its forensic analysis that Jacobson also downloaded

Ashfield information onto a thumb drive. I` eYV SVde `W ART`Sd`_od \_`h]VUXV R_U Z_W`c^ReZ`_&

without having yet been provided with the filenames, he believes that the thumb drive files

referenced in the Complaint are not Ashfield files and do not contain Ashfield information, and

only refer to Helios files.

        a.       Jacobson shall send by FedEx all thumb drives (18 containing documents, labeled

numerically, and 16 blank and unlabeled) in his possession, custody or control to the attention of

counsel for Ashfield, Attorney Ben Sandlin, at Thompson Hine LLP, 312 Walnut Street, Suite

2000, Cincinnati, OH 45202, and Attorney Sandlin will provide written confirmation of receipt.




                                                    3
            Case 3:21-cv-00417-VAB Document 23 Filed 04/01/21 Page 4 of 7




       b.       Counsel shall meet and confer using same procedure as with the files on the

External Hard Drive to address whether counsel for Ashfield may access these files.

       5.       Deadline to serve First Sets of Expedited Requests for Production (limit 10,

including subparts), Expedited Requests for Admission (limit 10, including subparts), and

Expedited Interrogatories Served (limit 10, Jacobson wants subparts, and Ashfield does not want

subparts) on Opposing Party: Monday, April 5, 2021. The Parties agree that these written

discovery requests will not count against any limits on the number of written discovery requests

allowed to be propounded in the case, such as the presumptive 25-interrogatory limit set forth in

Federal Rule of Civil Procedure 33(a)(1).

       6.       Deadline to respond to First Sets of Expedited Request for Production, Expedited

Request for Admission and Expedited Interrogatories: Tuesday, April 13, 2021.

       7.       7dYWZV]U ?VR]eYod Gf]V -*$S%$0% ;Va`dZeZ`n& R_U Cc( ART`Sd`_od ;Va`dZeZon shall

be taken over the course of four hours each, not earlier than Friday, April 16, 2021 and not later

than Tuesday, April 20, 2021. Mr. Jacobson also desires to take the deposition of Amar Urhekar

individually, and that deposition shall be subsumed within the four-hour limit noted above if Amar

Urhekar is designated as 7dYWZV]Uod corporate witness for the purposes of Rule 30(b)(6), and thus

the combined Rule 30(b)(6) and individual deposition of Amar Urhekar shall not exceed four

hours. If different `c RUUZeZ`_R] aVcd`_$d% RcV UVdZX_ReVU Rd 7dYWZV]Uod Gf]V -*$S%$0% hZe_Vdd(es),

eYV FRceZVdo T`f_dV] hZ]] T`_WVc e` cVRTY R_ RXcVV^V_e cVXRcUZ_X eYV ]V_XeY `W dfTY UVa`dZeZ`_d(

       a.       In addition to the written transcription, the parties have given permission to video

tape their depositions by methods available, depending upon the platform.




                                                 4
               Case 3:21-cv-00417-VAB Document 23 Filed 04/01/21 Page 5 of 7




          b.       Any additional cost or surcharge incurred to expedite transcripts, as well as any

associated video, of any depositions taken pursuant to the schedule, shall be shared equally by the

parties. The Parties agree for depositions to be held remotely.

          8.       Jacobson shall submit any opposition, limited to twenty-five pages exclusive of

exhibits, e` 7dYWZV]Uod <^VcXV_Tj C`eZ`_ W`c EcUVc HVV\Z_X IV^a`cRcj GVdecRZ_ed R_U

Preliminary Injunction [Doc. 3] by 5:00pm on Friday April 23, 2021.

          9.       Ashfield shall submit its reply, limited to twenty pages exclusive of exhibits, in

further support of its Emergency Motion for Order Seeking Temporary Restraints and Preliminary

Injunction [Doc. 3] by 5:00pm on Wednesday, April 28, 2021.

          10.      Evidentiary Hearing/Oral Argument on Motion for Preliminary Injunction:

Thursday, April 29, 2021 or Friday, April 30, 2021& Re R eZ^V RXcVVRS]V hZeY eYV 9`fceod dTYVUf]V.

          11.      Mr. Jacobson shall have an extension of time up to and including May 21, 2021 to

provide his response to the Complaint, whether by way of an answer, motion to dismiss, or other

filing.




                                                   5
        Case 3:21-cv-00417-VAB Document 23 Filed 04/01/21 Page 6 of 7




Dated: March 31, 2021                  Respectfully submitted,


                                          /s/ Rebecca Brazzano
                                          Rebecca A. Brazzano
                                          335 Madison Ave., 12th Floor
                                          New York, NY 10017-4611
                                          Tel: (212) 344-5680
                                          Fax: (212) 344-6101
                                          Email: rebecca.brazzano@thompsonhine.com

                                          George B. Musekamp
                                          Benjamin G. Sandlin
                                          (PHV Motion to be filed)
                                          THOMPSON HINE LLP
                                          312 Walnut Street, Suite 1400
                                          Cincinnati, Ohio 45202
                                          Tel: (513) 352-6624
                                          Fax: (513) 241-4771
                                          George.Musekamp@ThompsonHine.com
                                          Ben.Sandlin@ThompsonHine.com

                                          Counsel for Plaintiff Ashfield Health LLC

                                          /s/ Steven J. Zakrzewski
                                          Mitchell L. Fishberg
                                          Steven J. Zakrzewski
                                          95 Glastonbury Blvd.
                                          Suite 206
                                          Glastonbury, CT 06033
                                          Tel: (860) 494-7539
                                          Fax: (860) 560-0185
                                          mfishberg@grsm.com
                                          szakrzewski@grsm.com

                                          Counsel for Defendant Matthew Jacobson




                                      6
         Case 3:21-cv-00417-VAB Document 23 Filed 04/01/21 Page 7 of 7




       IT IS SO ORDERED.
                                            /s/ Victor A. Bolden
        April 1, 2021
Date: __________                           Judge Victor Bolden
                                           United States District Court Judge




                                       7
